Allowable Subject Matter
1.	Claims 2-13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Claim 2 (representative claim)  recites  An electronic device, comprising: a touch screen display; a camera; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, via the touch screen display, a user interface including: a digital viewfinder that displays a representation of data received from the camera; a shutter icon; and a record icon; while displaying the user interface that includes the digital viewfinder that displays the representation of data received from the camera, receiving a first user input; in response to receiving the first user input: in accordance with the first user input corresponding to the shutter icon, taking a still image corresponding to the data displayed in the digital viewfinder and displaying an animation when the still image is obtained; and in accordance with the first user input corresponding to the record icon, stopping a video recording corresponding to the data displayed in the digital viewfinder.
 
Although Hong (US 2006/0072028),  the prior art of records,  shows a viewfinder 17a in Fig. 1 or viewfinder 17B in Fig. 2, but  neither  of the viewfinder is not shown displayed on the touch screen. On the other hand the entire touch screen 35 could be used as a viewfinder. 
Furthermore., the camera of Hong includes among other elements a shutter button and auto shooting mode icon (35-2). Wherein the shutter button is not shown on the touchscreen display. Thus, Hong fails to  disclose the shutter icon on the touchscreen display.
Furthermore although Hong discloses capturing images and displaying the captured images on  the touchscreen 35 but displaying an animation when the still image is obtained is not shown.
Further prior art searches failed to produce any relevant results. Thus, the pending claims 2-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

CONCLUSION

3.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
/TADESSE HAILU/Primary Examiner, Art Unit 2173